       Case 3:19-cv-01713-MWB-PT Document 9 Filed 10/15/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HILLARD S. BETHEA,                                     No. 3:19-CV-01713

            Plaintiff.                                 (Judge Brann)

  v.

THERESA DELBALSO,
SUPERINTENDENT, et al.,

   Defendants.

                                       ORDER

                                 OCTOBER 15, 2020

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

       1.     Plaintiff’s motion to proceed in forma pauperis (Doc. 2)
              is GRANTED.

       2.     Plaintiff’s complaint (Doc. 1) is DISMISSED with
              prejudice pursuant to 28 U.S.C. § 1915 (e)(2)(B)(ii) for
              failure to state a claim upon which relief can be granted.

       3.     The Clerk of Court is directed to CLOSE this case.

       4.     Any appeal from this order is deemed to be frivolous and
              not taken in good faith. See 28 U.S.C. § 1915(a)(3).

                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge
